Exhibit 10.3

LOGO [g74628ex10_3p1.jpg]

EXECUTION VERSION

March 19, 2008

Patterson Companies, Inc.

1031 Mendota Heights Road

St. Paul, Minnesota 55120

Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and Patterson Companies, Inc., a Minnesota corporation
(the “Purchaser”), on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law but without regard to its choice of law provisions),
on the Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used in this Confirmation, the following terms
shall have the following meanings:

“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for the
principal United States securities exchange on which such Common Stock is then
listed (or, if applicable, the Successor Exchange on which the Common Stock has
been listed in accordance with Section 7.01(c)), on such Trading Day, excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Trading Day, (iii) trades that occur
in the last ten minutes before the scheduled close of trading on the Exchange on
such Trading Day and ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP. The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “PDCO.UQ <Equity> AQR SEC” (or any successor thereto), in its judgment, for
such Trading Day to determine the 10b-18 VWAP.

“Additional Termination Event” has the meaning set forth in Section 7.01.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.

“Affected Party” has the meaning set forth in Section 14 of the Agreement.

“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.

“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.

“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than following consummation of a Merger Event or Nationalization)
or Event of Default (as defined in the Agreement), one share of Common Stock and
(ii) in the case of consummation of a Merger Event or Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one share of Common Stock in such Merger Event or Nationalization; provided
that if such Merger Event involves a choice of consideration to be received by
holders of the Common Stock, an Alternative Termination Delivery Unit shall be
deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.

“Bankruptcy Code” has the meaning set forth in Section 9.07.

“Business Day” means any day on which the Exchange is open for trading.

“Calculation Agent” means JPMorgan Chase Bank, National Association.

“Cash Distribution” has the meaning set forth in Section 7.01(f).

“Cash Distribution Amount” means, for any “Reference Period” set forth in the
Pricing Supplement, the amount specified in the Pricing Supplement for such
Reference Period.

“Cash Settlement Amount” has the meaning set forth in Section 3.01(d).

“Cash Settlement Purchase Period” means the period during which the Seller
purchases shares of Common Stock to unwind its hedge position following the
Valuation Completion Date, which shall be determined in a commercially
reasonable manner and which shall not exceed 30 Trading Days; provided that the
Seller may extend the Cash Settlement Purchase Period as it shall determine in
good faith and in a commercially reasonable manner to be appropriate in light of
legal or regulatory considerations.

“Common Stock” has the meaning set forth in Section 2.01.

“Communications Procedures” has the meaning set forth in Annex C hereto.

“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.

“Contract Fee” means the amount specified as such in the Pricing Supplement.

“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Section 3.01 or Section 7.03 have been made.

“Default Notice Day” has the meaning set forth in Section 7.02(a).

“De-Listing” has the meaning set forth in Section 7.01(c).

“Discount” means the amount specified as such in the Pricing Supplement.

 

2



--------------------------------------------------------------------------------

“Distribution Termination Event” has the meaning set forth in Section 7.01(f).

“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.

“Event of Default” has the meaning set forth in Section 14 of the Agreement.

“Exchange” means the NASDAQ Global Select Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the 130th Trading Day following March 24, 2008.

“Indemnified Person” has the meaning set forth in Section 9.02.

“Indemnifying Party” has the meaning set forth in Section 9.02.

“Initial Delivery Percentage” means the percentage specified as such in the
Pricing Supplement.

“Initial Number of Shares” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to the product of (i) the Initial Delivery
Percentage and (ii) the Purchase Price divided by the Initial Share Price.

“Initial Settlement Date” has the meaning set forth in Section 2.02.

“Initial Share Price” means $35.60.

“Maximum Delivery Shares” means, for any date, (i) 21,067,413 shares of Common
Stock, minus (ii) the net number of shares of Common Stock delivered by the
Purchaser to the Seller in respect of this Transaction on or prior to such date,
plus (iii) the net number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments pursuant to Section 8.02.

“Merger Event” has the meaning set forth in Section 7.01(d).

“Nationalization” has the meaning set forth in Section 7.01(e).

“New York Banking Day” means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or regulation to close in The City of New York.

“Number of Shares” has the meaning set forth in Section 2.01.

“Obligations” has the meaning set forth in Section 9.02.

“Pricing Supplement” means the Pricing Supplement attached hereto as Annex D.

“Private Placement Agreement” has the meaning set forth in Annex A hereto.

“Private Placement Price” means the private placement value of a share of Common
Stock as determined in accordance with Annex A hereto.

“Private Placement Shares” has the meaning set forth in Section 3.01(b).

“Private Placement Procedures” has the meaning set forth in Annex A hereto.

“Private Securities” has the meaning set forth in Annex A hereto.

 

3



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.

“Reference Period” means, for any corresponding “Cash Distribution Amount”
specified in the Pricing Supplement, the period specified in the Pricing
Supplement for such Cash Distribution Amount.

“Registered Shares” has the meaning set forth in Section 3.01(b).

“Registered Shares Fee” means the amount specified as such in the Pricing
Supplement.

“Registration Procedures” has the meaning set forth in Annex B hereto.

“Regulation M” means Regulation M under the Exchange Act.

“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the first paragraph of this Confirmation.

“Seller Termination Share Purchase Period” has the meaning set forth in
Section 7.03.

“Settlement Date” means (i) if Section 3.01(a)(i) is applicable, the fourth
Business Day following the Valuation Completion Date; (ii) if settlement in cash
is applicable pursuant to Section 3.01(d), the date of such cash payment
determined in accordance with Section 3.01(d)(ii); (iii) if Section 3.01(e) is
applicable, the Business Day immediately following the day on which the Seller
informs the Purchaser, pursuant to Annex A hereto, of the number of Private
Placement Shares required to be delivered; and (iv) if Section 3.01(f) is
applicable, each of the dates so advised by the Seller pursuant to Annex B
hereto.

“Settlement Number” means a number of shares of Common Stock, rounded down to
the nearest integer and which number may be negative, equal to (i) the Valuation
Number minus (ii) the Initial Number of Shares.

“Settlement Purchase Amount” means an amount in cash equal to (i) the absolute
value of the Settlement Number multiplied by (ii) the dollar volume weighted
average price per share at which Seller or its designated affiliate executes
purchases of shares of Common Stock during the Cash Settlement Purchase Period
in respect of its hedge position for the Transaction.

“Settlement Shares” has the meaning set forth in Section 3.01(b).

“Share De-listing Event” has the meaning set forth in Section 7.01(c).

“Successor Exchange” has the meaning set forth in Section 7.01(c).

“Termination Amount” has the meaning set forth in Section 7.02(a).

“Termination Event” has the meaning set forth in Section 14 of the Agreement.

“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller (determined as provided in Annex A hereto).

“Termination Settlement Date” has the meaning set forth in Section 7.03(a).

 

4



--------------------------------------------------------------------------------

“Trade Date” has the meaning set forth in Section 2.01.

“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s judgment, a
material limitation in the trading of Common Stock or any options contract or
futures contract related to the Common Stock, and (iv) during which there has
been no suspension pursuant to Section 4.02 of this Confirmation, or (y) any day
that, notwithstanding the occurrence of events contemplated in clauses (ii),
(iii) and (iv) of this definition, the Seller determines to be a Trading Day.

“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.

“Valuation Completion Date” has the meaning set forth in the Pricing Supplement.

“Valuation Number” means (i) the Purchase Price divided by (ii) the arithmetic
average of 10b-18 VWAP for each of the Trading Days in the Valuation Period
minus the Discount, as determined by the Calculation Agent in its sole judgment.

“Valuation Period” means the period of consecutive Trading Days commencing on
and including the first Trading Day following March 24, 2008 and ending on and
including the Valuation Completion Date.

ARTICLE 2

PURCHASE OF THE STOCK

Section 2.01. Purchase of the Stock. Subject to the terms and conditions of this
Confirmation, the Purchaser agrees to purchase from the Seller, and the Seller
agrees to sell to the Purchaser, on March 19, 2008 or on such other Business Day
as the Purchaser and the Seller shall otherwise agree (the “Trade Date”), a
number of shares (the “Number of Shares”) of the Purchaser’s common stock, par
value $0.01 per share (“Common Stock”), for a purchase price equal to
$250,000,000.00 (the “Purchase Price”). The Number of Shares purchased by the
Purchaser hereunder shall be determined in accordance with the terms of this
Confirmation.

Section 2.02. Delivery and Payments. On the first Business Day immediately
following the Trade Date (such day, the “Initial Settlement Date”), the Seller
shall deliver the Initial Number of Shares to the Purchaser, upon payment by the
Purchaser of (i) an amount equal to the Purchase Price to the Seller and
(ii) the Contract Fee to J.P. Morgan Securities Inc.; provided that if the
Seller is unable to borrow or otherwise acquire a number of shares of Common
Stock equal to the Initial Number of Shares for delivery to the Purchaser on the
Initial Settlement Date, the Initial Number of Shares shall be reduced to such
number of shares of Common Stock as the Seller is able to borrow or otherwise
acquire and any amounts payable by the Purchaser pursuant to this Article 2
shall be reduced correspondingly. Such delivery and payment shall be effected in
accordance with the Seller’s customary procedures, which shall be commercially
reasonable.

Section 2.03. Conditions to Seller’s Obligations. The Seller’s obligation to
deliver the Initial Number of Shares to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.

ARTICLE 3

SUBSEQUENT PAYMENTS OR SHARE DELIVERIES

Section 3.01. Subsequent Payments or Share Deliveries. (a) (i) If the Settlement
Number is greater than zero, the Seller shall deliver to the Purchaser a number
of shares of Common Stock equal to the Settlement Number on the Settlement Date
in accordance with the Seller’s customary procedures; and

 

5



--------------------------------------------------------------------------------

(ii) if the Settlement Number is less than zero, the Purchaser shall make a
payment of cash or delivery of shares of Common Stock to the Seller in respect
of the absolute value of the Settlement Number, as provided in this
Section 3.01.

(b) Subject to Section 3.01(c), payment of the absolute value of the Settlement
Number by the Purchaser to the Seller shall be in cash or validly issued shares
of Common Stock (“Settlement Shares”), and if in shares of Common Stock, then in
shares to be sold in a private placement (“Private Placement Shares”) or
registered shares (“Registered Shares”), as the Purchaser shall elect, which
binding election shall be made by written notice to the Seller no later than the
close of business on the second Business Day following the Valuation Completion
Date; provided that by making an election to deliver Settlement Shares pursuant
to this Section 3.01(b), the Purchaser shall be deemed to make the
representations and warranties in Section 5.01 as if made on the date of the
Purchaser’s election; and provided further that if the Purchaser fails to make
such election by such date, the Purchaser shall be deemed to have elected
settlement in cash.

(c) (i) Any election by the Purchaser to deliver the absolute value of the
Settlement Number in Settlement Shares pursuant to clause (b) of this
Section 3.01 shall not be valid, and settlement in cash shall apply, if the
representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct in all material respects as of the date
the Purchaser makes such election.

(ii) Notwithstanding any election by the Purchaser to make payment of the
absolute value of the Settlement Number in Settlement Shares, at any time prior
to the time the Seller (or any affiliate of the Seller) has contracted to resell
all or any portion of such Settlement Shares, the Purchaser may elect to deliver
in lieu of such Settlement Shares an amount in cash equal to the absolute value
of the Settlement Number with respect to any Settlement Shares not yet
contracted to be sold, in which case the provisions of Section 3.01(d) shall
apply with respect to such amount; provided that any such election by the
Purchaser pursuant to this clause (ii) shall not be valid and settlement in
Settlement Shares shall continue to apply if the Purchaser is in possession of
any material nonpublic information regarding the Purchaser or the Common Stock
as of the date the Purchaser makes such election.

(iii) If the Purchaser elects to make payment of the absolute value of the
Settlement Number (A) in Private Placement Shares and fails to comply with the
requirements set forth in Section 3.01(e) or Annex A hereto or takes any action
that would make unavailable either (1) the exemption set forth in Section 4(2)
of the Securities Act for the sale of any Private Placement Shares by the
Purchaser to the Seller or (2) an exemption from the registration requirements
of the Securities Act reasonably acceptable to the Seller for resales of Private
Placement Shares by the Seller, or (B) in Registered Shares and fails to comply
with the requirements set forth in Section 3.01(f) or Annex B hereto; then in
the case of either (A) or (B), the Purchaser shall deliver in lieu of any
Private Placement Shares or Registered Shares an amount in cash equal to the
absolute value of the Settlement Number with respect to any Settlement Shares
not yet sold, in which case the provisions of Section 3.01(d) shall apply with
respect to such amount.

(d) (i) If the Purchaser elects to pay the absolute value of the Settlement
Number in cash, if settlement in cash is otherwise applicable in accordance with
this Section 3.01, or if the Purchaser elects to make payment of the absolute
value of the Settlement Number in Private Placement Shares pursuant to
Section 3.01(e), then the Calculation Agent shall determine an amount in cash
(the “Cash Settlement Amount”) equal to the Settlement Purchase Amount.

(ii) If cash settlement is applicable, payment of the Cash Settlement Amount
shall be made by wire transfer of immediately available U.S. dollar funds on the
first Business Day immediately following the date of notification by the Seller
to the Purchaser of the Cash Settlement Amount or such later Business Day as
determined by the Seller in its sole discretion.

(e) If the Purchaser elects to make payment of the absolute value of the
Settlement Number in Private Placement Shares, then on the Settlement Date, the
Purchaser shall deliver to the Seller a number of Settlement Shares equal to
(A) the Cash Settlement Amount divided by (B) the Private Placement Price
(determined by the Calculation Agent in accordance with the Private Placement
Procedures contained in Annex A hereto).

 

6



--------------------------------------------------------------------------------

(f) If the Purchaser elects to make payment of the absolute value of the
Settlement Number in Registered Shares, then the Purchaser shall deliver to the
Seller a number of Settlement Shares equal to (A) the absolute value of the
Settlement Number plus (B) an additional number of Settlement Shares to take
into account the Registered Shares Fee on the absolute value of the Settlement
Number. Such Settlement Shares shall be delivered in such numbers and on such
dates on or following the Valuation Completion Date as are specified by the
Seller in accordance with the Registration Procedures contained in Annex B
hereto.

Section 3.02. Private Placement Procedures and Registration Procedures. If the
Purchaser elects to deliver Private Placement Shares pursuant to Section 3.01(b)
or elects to deliver Alternative Termination Delivery Units pursuant to
Section 7.02(a), the Private Placement Procedures contained in Annex A hereto
shall apply, and if the Purchaser elects to deliver Registered Shares pursuant
to Section 3.01(b), the Registration Procedures contained in Annex B hereto
shall apply.

Section 3.03. Continuing Obligation to Deliver Shares. (a) If at any time, as a
result of provisions limiting deliveries of shares of Common Stock to the number
of Maximum Delivery Shares, the Purchaser fails to deliver to the Seller any
shares of Common Stock, the Purchaser shall, to the extent that the Purchaser
has at such time authorized but unissued shares of Common Stock not reserved for
other purposes, promptly notify the Seller thereof and deliver to the Seller a
number of shares of Common Stock not previously delivered as a result of such
provisions.

(b) The Purchaser agrees to use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased, if necessary, to
an amount sufficient to permit the Purchaser to fulfill its obligations under
this Section 3.03.

ARTICLE 4

MARKET TRANSACTIONS

Section 4.01. Transactions by the Seller. (a) The parties agree and acknowledge
that:

(i) During any Cash Settlement Purchase Period and any Seller Termination Share
Purchase Period, the Seller (or its agent or affiliate) may purchase shares of
Common Stock in connection with this Confirmation. The timing of such purchases
by the Seller, the price paid per share of Common Stock pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the sole judgment of the Seller; provided that the
Seller shall use good faith efforts to (i) make all purchases of Common Stock in
a manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3), (b)(4) and (c) of Rule 10b-18 (but without regard to clause (a)(13)(iv)
of Rule 10b-18) as if such rule were applicable to such purchases.

(ii) During the Valuation Period, the Seller (or its agent or affiliate) may
effect transactions in shares of Common Stock in connection with this
Confirmation. The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller.

(iii) The Purchaser shall, at least one day prior to the first day of the
Valuation Period, any Cash Settlement Purchase Period and any Seller Termination
Share Purchase Period, notify the Seller of the total number of shares of Common
Stock purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) by or for the Purchaser or any of
its Affiliated Purchasers during each of the four calendar weeks preceding such
day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth as Exhibit A hereto.

 

7



--------------------------------------------------------------------------------

(b) The Purchaser acknowledges and agrees that (i) all transactions effected
pursuant to Section 4.01 hereunder shall be made in the Seller’s sole judgment
and for the Seller’s own account and (ii) the Purchaser does not have, and shall
not attempt to exercise, any influence over how, when or whether to effect such
transactions, including, without limitation, the price paid or received per
share of Common Stock pursuant to such transactions whether such transactions
are made on any securities exchange or privately. It is the intent of the Seller
and the Purchaser that this Transaction comply with the requirements of Rule
10b5-1(c) of the Exchange Act and that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) and the Seller shall
take no action that results in the Transaction not so complying with such
requirements.

(c) Notwithstanding anything to the contrary in this Confirmation, the Purchaser
acknowledges and agrees that, on any day, the Seller shall not be obligated to
deliver or receive any shares of Common Stock to or from the Purchaser and the
Purchaser shall not be entitled to receive any shares of Common Stock from the
Seller on such day, to the extent (but only to the extent) that after such
transactions the Seller’s ultimate parent entity would directly or indirectly
beneficially own (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time on such day in excess of 8.0% of the outstanding
shares of Common Stock. Any purported receipt or delivery of shares of Common
Stock shall be void and have no effect to the extent (but only to the extent)
that after any receipt or delivery of such shares of Common Stock the Seller’s
ultimate parent entity would directly or indirectly so beneficially own in
excess of 8.0% of the outstanding shares of Common Stock. If, on any day, any
delivery or receipt of shares of Common Stock by the Seller is not effected, in
whole or in part, as a result of this provision, the Seller’s and Purchaser’s
respective obligations to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as the Seller determines, in the reasonable determination of the
Seller, that after such receipt or delivery its ultimate parent entity would not
directly or indirectly beneficially own in excess of 8.0% of the outstanding
shares of Common Stock.

Section 4.02. Adjustment of Transaction for Securities Laws. (a) Notwithstanding
anything to the contrary in Section 4.01(a), if, based on the advice of counsel,
Seller reasonably determines that on any Trading Day, Seller’s trading activity
in order to manage its economic hedge in respect of the Transaction would not be
advisable in respect of applicable securities laws, then Seller may extend the
Expiration Date, modify the Valuation Period or otherwise adjust the terms of
the Transaction in its good faith and using its commercially reasonable
discretion to ensure Seller’s compliance with such laws and to preserve the fair
value of the Transaction to the Seller. The Seller shall notify the Purchaser of
the exercise of the Seller’s rights pursuant to this Section 4.02(a) upon such
exercise.

(b) The Purchaser agrees that, during the Contract Period, neither the Purchaser
nor any of its affiliates or agents shall make any distribution (as defined in
Regulation M) of Common Stock, or any security for which the Common Stock is a
reference security (as defined in Regulation M) or take any other action that
would, in the view of the Seller, preclude purchases by the Seller of the Common
Stock or cause the Seller to violate any law, rule or regulation with respect to
such purchases.

Section 4.03. Purchases of Common Stock by the Purchaser. Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited partnership or a depository share) or any security
convertible into or exchangeable for shares of Common Stock during the Contract
Period.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Section 5.01. Repeated Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an election to deliver Settlement Shares pursuant to Section 3.01, to pay cash
in lieu of Settlement Shares pursuant to Section 3.01(c)(ii) or to receive or
deliver Alternative Termination Delivery Units pursuant to Section 7.03, that:

(a) Disclosure; Compliance with Laws. The reports and other documents filed by
the Purchaser with the SEC pursuant to the Exchange Act when considered as a
whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. The Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.

 

8



--------------------------------------------------------------------------------

(b) Rule 10b5-1. The Purchaser acknowledges that (i) the Purchaser does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Common Stock by the Seller (or its agent or affiliate) in
connection with this Confirmation and (ii) the Purchaser is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act. The Purchaser also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no amendment, modification or waiver shall be made at any
time at which the Purchaser or any officer or director of the Purchaser is aware
of any material nonpublic information regarding the Purchaser or the Common
Stock.

(c) Nature of Shares Delivered. Any shares of Common Stock or Alternative
Termination Delivery Units delivered to the Seller pursuant to this
Confirmation, when delivered, shall have been duly authorized and shall be duly
and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.

(d) No Manipulation. The Purchaser is not entering into this Confirmation to
create actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to manipulate the price of
the Common Stock (or any security convertible into or exchangeable for Common
Stock).

(e) Regulation M. The Purchaser is not engaged in a distribution, as such term
is used in Regulation M, that would preclude purchases by the Purchaser or the
Seller of the Common Stock or cause the Seller to violate any law, rule or
regulation with respect to such purchases.

(f) Board Authorization. The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly disclosed, solely for the purposes stated in such board
resolution and public disclosure. There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.

(g) Due Authorization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota. This Confirmation has been duly authorized, executed and delivered by
the Purchaser and (assuming due authorization, execution and delivery thereof by
the Seller) constitutes a valid and legally binding obligation of the Purchaser.
The Purchaser has all corporate power to enter into this Confirmation and to
consummate the transactions contemplated hereby and to purchase the Common Stock
and deliver any Settlement Shares in accordance with the terms hereof.

(h) Certain Transactions. There has not been any public announcement (as defined
in Rule 165(f) under the Securities Act) of any merger, acquisition, or similar
transaction involving a recapitalization relating to the Purchaser that would
fall within the scope of Rule 10b-18(a)(13)(iv).

Section 5.02. Initial Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with the Seller,
as of the date hereof, that:

(a) Solvency. The assets of the Purchaser at their fair valuation exceed the
liabilities of the Purchaser, including contingent liabilities; the capital of
the Purchaser is adequate to conduct the business of the Purchaser and the
Purchaser has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.

 

9



--------------------------------------------------------------------------------

(b) Required Filings. The Purchaser has made, and will use its best efforts to
make, all filings required to be made by it with the SEC, any securities
exchange or any other regulatory body with respect to the Transaction
contemplated hereby.

(c) No Conflict. The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the articles of incorporation, by-laws or other
constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its assets.

(d) Consents. All governmental and other consents that are required to have been
obtained by the Purchaser with respect to performance, execution and delivery of
this Confirmation have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

(e) Investment Company Act. The Purchaser is not and, after giving effect to the
transactions contemplated in this Confirmation, will not be required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.

(f) Commodity Exchange Act. The Purchaser is an “eligible contract participant”,
as such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.

Section 5.03. Additional Representations, Warranties and Agreements. The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:

(a) Agency. Each party agrees and acknowledges that (i) J.P. Morgan Securities
Inc., an affiliate of the Seller (“JPMSI”), has acted solely as agent and not as
principal with respect to this Transaction and (ii) JPMSI has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of this Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under this Transaction. JPMSI is authorized to act as agent for the
Seller.

(b) Non-Reliance. Each party has entered into this Transaction solely in
reliance on its own judgment. Neither party has any fiduciary obligation to the
other party relating to this Transaction. In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating to this
Transaction or any other matters relating to this Transaction. Neither party
shall have any responsibility or liability whatsoever in respect of any advice
of this nature given, or views expressed, by it or any such persons to the other
party relating to this Transaction, whether or not such advice is given or such
views are expressed at the request of the other party. The Purchaser has
conducted its own analysis of the legal, accounting, tax and other implications
of this Transaction and consulted such advisors, accountants and counsel as it
has deemed necessary.

Section 5.04. Representations and Warranties of the Seller. The Seller
represents and warrants to the Purchaser that:

(a) Due Authorization. This Confirmation has been duly authorized, executed and
delivered by the Seller and (assuming due authorization, execution and delivery
thereof by the Purchaser) constitutes a valid and legally binding obligation of
the Seller. The Seller has all corporate power to enter into this Confirmation
and to consummate the transactions contemplated hereby and to deliver the Common
Stock in accordance with the terms hereof.

 

10



--------------------------------------------------------------------------------

(b) Right to Transfer. The Seller will, at the Initial Settlement Date and on
any other day on which it is required to deliver shares of Common Stock to the
Purchaser hereunder, have the free and unqualified right to transfer the Number
of Shares of Common Stock to be delivered by the Seller pursuant to Sections
2.01 and 3.01 hereof, free and clear of any security interest, mortgage, pledge,
lien, charge, claim, equity or encumbrance of any kind.

(c) Commodity Exchange Act. The Seller is an “eligible contract participant”, as
such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.

ARTICLE 6

ADDITIONAL COVENANTS

Section 6.01. Purchaser’s Further Assurances. The Purchaser hereby agrees with
the Seller that the Purchaser shall cooperate with the Seller, and execute and
deliver, or use its best efforts to cause to be executed and delivered, all such
other instruments, and to obtain all consents, approvals or authorizations of
any person, and take all such other actions as the Seller may reasonably request
from time to time, consistent with the terms of this Confirmation, in order to
effectuate the purposes of this Confirmation and the Transaction contemplated
hereby.

Section 6.02. Purchaser’s Hedging Transactions. The Purchaser hereby agrees with
the Seller that the Purchaser shall not, during the Contract Period, enter into
or alter any corresponding or hedging transaction or position with respect to
the Common Stock (including, without limitation, with respect to any securities
convertible or exchangeable into the Common Stock) and agrees not to alter or
deviate from the terms of this Confirmation.

Section 6.03. No Communications. The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller or J.P. Morgan
Securities Inc., other than as set forth in the Communications Procedures
attached as Annex C hereto.

Section 6.04. Maximum Deliverable Number of Shares of Common Stock.
Notwithstanding any other provision of this Confirmation, the Purchaser shall
not be required to deliver Settlement Shares, or shares of Common Stock or other
securities comprising the aggregate Alternative Termination Delivery Units, in
excess of the number of Maximum Delivery Shares, in each case except to the
extent that the Purchaser has available at such time authorized but unissued
shares of such Common Stock or other securities not expressly reserved for any
other uses (including, without limitation, shares of Common Stock reserved for
issuance upon the exercise of options or convertible debt). The Purchaser shall
not permit the sum of (i) the number of Maximum Delivery Shares plus (ii) the
aggregate number of shares expressly reserved for any such other uses, in each
case whether expressed as caps or as numbers of shares reserved or otherwise, to
exceed at any time the number of authorized but unissued shares of Common Stock.

Section 6.05. Notice of Certain Transactions. If at any time during the Contract
Period, the Purchaser makes, or expects to be made, or has made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to the
Purchaser (other than any such transaction in which the consideration consists
solely of cash and there is no valuation period, or as to which the completion
of such transaction or the completion of the vote by target shareholders has
occurred), then the Purchaser shall (i) notify the Seller prior to the opening
of trading in the Common Stock on any day on which the Purchaser makes, or
expects to be made, or has made any such public announcement, (ii) notify the
Seller promptly following any such announcement (or, if later, prior to the
opening of trading in the Common Stock on the first day of any Seller
Termination Share Payment Period) that such announcement has been made and
(iii) promptly deliver to the Seller following the making of any such
announcement (or, if later, prior to the opening of trading in the Common Stock
on the first day of any Seller Termination Share Payment Period) a certificate
indicating (A) the Purchaser’s average daily Rule 10b-18 purchases (as defined
in Rule 10b-18) during the three full calendar months preceding the date of such
announcement and (B) the Purchaser’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of such announcement. In addition, the
Purchaser shall promptly notify the Seller of the earlier to occur of the

 

11



--------------------------------------------------------------------------------

completion of such transaction and the completion of the vote by target
shareholders. Accordingly, the Purchaser acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 6.03.

Section 6.06. No Dividends. The Purchaser shall not declare any dividend with an
ex-dividend date scheduled to occur during the Contract Period.

ARTICLE 7

TERMINATION

Section 7.01. Additional Termination Events. (a) An Additional Termination Event
shall occur in respect of which the Purchaser is the sole Affected Party and
this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in its commercially reasonable judgment, that it is unable to
establish, re-establish or maintain any hedging transactions reasonably
necessary in the normal course of such party’s business of hedging the price and
market risk of entering into and performing under this Transaction, due to
market illiquidity, illegality or lack of availability of hedging transaction
market participants.

(b) An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) a Distribution Termination Event occurs or
(v) an event described in paragraph III of Annex C occurs.

(c) A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
another U.S. national securities exchange or a U.S. automated interdealer
quotation system (a “Successor Exchange”); provided that it shall not constitute
an Additional Termination Event if the Common Stock is immediately re-listed on
a Successor Exchange upon its De-Listing from the Exchange, and the Successor
Exchange shall be deemed to be the Exchange for all purposes. In addition, in
such event, the Seller shall make any commercially reasonable adjustments it
deems necessary to the terms of the Transaction.

(d) A “Merger Event” means the public announcement, including any public
announcement as defined in Rule 165(f) of the Securities Act (by the Purchaser
or otherwise) at any time during the Contract Period of any (i) planned
recapitalization, reclassification or change of the Common Stock that will, if
consummated, result in a transfer of more than 20% of the outstanding shares of
Common Stock, (ii) planned consolidation, amalgamation, merger or similar
transaction of the Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which the Purchaser will be the
continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 20% of such shares outstanding),
(iii) other takeover offer for the shares of Common Stock that is aimed at
resulting in a transfer of more than 20% of such shares of Common Stock (other
than such shares owned or controlled by the offeror) or (iv) irrevocable
commitment to any of the foregoing.

(e) A “Nationalization” means that all or substantially all of the outstanding
shares of Common Stock or assets of the Purchaser are nationalized, expropriated
or are otherwise required to be transferred to any governmental agency,
authority or entity.

(f) A “Distribution Termination Event” means a declaration by the Purchaser of
any cash dividend or distribution on shares of Common Stock (a “Cash
Distribution”), that has a record date during the Contract Period, the amount of
which, together with all prior declared Cash Distributions that have a record
date during the same Reference Period of the Purchaser, exceeds the Cash
Distribution Amount specified in the Pricing Supplement for such Reference
Period.

Section 7.02. Consequences of Additional Termination Events. (a) In the event of
the occurrence or effective designation of an Early Termination Date under the
Agreement, cash settlement, as set forth in Section 7.02(b), shall apply unless
(i) the Purchaser elects (which election shall be binding), in lieu of payment
of the

 

12



--------------------------------------------------------------------------------

amount payable in respect of this Transaction pursuant to Section 6(d)(ii) and
6(e) of the Agreement (the “Termination Amount”), to deliver or to receive
Alternative Termination Delivery Units pursuant to Section 7.03, and
(ii) notifies the Seller of such election by delivery of written notice to the
Seller on the Business Day immediately following the Purchaser’s receipt of a
notice (as required by Section 6(d) of the Agreement following the designation
of an Early Termination Date in respect of this Transaction) setting forth the
amounts payable by the Purchaser or by the Seller with respect to such Early
Termination Date (the date of such delivery, the “Default Notice Day”); provided
that the Purchaser shall not have the right to elect the delivery or receipt of
the Alternative Termination Delivery Units pursuant to Section 7.03 if:

(i) the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct as of the date the Purchaser makes such
election, as if made on such date, or

(ii) in the event that the Termination Amount is payable by the Purchaser to the
Seller, (A) the Purchaser has taken any action that would make unavailable
(x) the exemption set forth in Section 4(2) of the Securities Act, for the sale
of any Alternative Termination Delivery Units by the Purchaser to the Seller or
(y) an exemption from the registration requirements of the Securities Act
reasonably acceptable to the Seller for resales of Alternative Termination
Delivery Units by the Seller, and (B) such Early Termination Date is in respect
of an Event of Default which is within Purchaser’s control (including, without
limitation, failure to execute a Private Placement Agreement or otherwise comply
with the requirements applicable to Purchaser set forth in Annex A hereto).

For the avoidance of doubt, upon the Purchaser’s making an election to deliver
Alternative Termination Delivery Units pursuant to this Section 7.02(a), the
Purchaser shall be deemed to make the representations and warranties in
Section 5.01 hereof as if made on the date of the Purchaser’s election.
Notwithstanding the foregoing, at any time prior to the time the Seller (or any
affiliate of the Seller) has contracted to resell the property to be delivered
upon alternative termination settlement, the Purchaser may deliver in lieu of
such property an amount in cash equal to the Termination Amount in the manner
set forth in Section 6(d) of the Agreement.

(b) If cash settlement applies in respect of an Early Termination Date,
Section 6 of the Agreement shall apply.

Section 7.03. Alternative Termination Settlement. (a) Subject to
Section 7.02(a), if the Termination Amount shall be payable by the Purchaser to
the Seller and the Purchaser elects to deliver the Alternative Termination
Delivery Units to the Seller, the Purchaser shall, as soon as directed by the
Seller after the Default Notice Day (such date, the “Termination Settlement
Date”), deliver to the Seller a number of Alternative Termination Delivery Units
equal to the quotient of (A) the Termination Amount divided by (B) the
Termination Price.

(b) Subject to Section 7.02(a), if the Termination Amount shall be payable by
the Seller to the Purchaser and the Purchaser elects to receive the Alternative
Termination Delivery Units from the Seller, (i) the Seller shall, beginning on
the first Trading Day following the Default Notice Day and ending when the
Seller shall have satisfied its obligations under this clause (the “Seller
Termination Share Purchase Period”), purchase (subject to the provisions of
Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Termination Amount divided by
(B) the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases.

Section 7.04. Notice of Default. If an Event of Default occurs in respect of the
Purchaser, the Purchaser will, promptly upon becoming aware of it, notify the
Seller specifying the nature of such Event of Default.

 

13



--------------------------------------------------------------------------------

ARTICLE 8

ADJUSTMENTS

Section 8.01. Reserved.

Section 8.02. Other Dilution Adjustments. If (x) any corporate event occurs
involving the Purchaser or the Common Stock (other than any cash dividend but
including, without limitation, a spin-off, a stock split, stock or other
dividend or distribution, reorganization, rights offering or recapitalization or
any other event having a dilutive or concentrative effect on the theoretical
value of the Common Stock), or (y) as a result of the definition of Trading Day
(whether because of a suspension of transactions pursuant to Section 4.02 or
otherwise), any day that would otherwise be a Trading Day during the Contract
Period is not a Trading Day or on such Trading Day, pursuant to Section 4.02,
the Seller effects transactions with respect to shares of Common Stock at a
volume lower than originally anticipated with respect to this Transaction, or
(z) as a result of market conditions, the Seller incurs additional costs in
connection with maintaining its hedge position with respect to this Transaction
resulting from the insufficient availability of stock lenders willing and able
to lend shares of Common Stock with a borrow cost not significantly greater than
the cost as of the date hereof and otherwise on terms consistent with those as
of the date hereof, then in any such case, the Calculation Agent shall make
corresponding adjustments with respect to any variable relevant to the terms of
the Transaction, as the Calculation Agent determines appropriate to preserve the
fair value of the Transaction to the Seller, and shall determine the effective
date of such adjustment.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Successors and Assigns. All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.

Section 9.02. Purchaser Indemnification. The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with this Confirmation or any claim, litigation, investigation or proceeding
relating thereto, regardless of whether any of such Indemnified Person is a
party thereto, and to reimburse, within 30 days, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing, provided, however, that the Indemnifying Party
shall not have any liability to any Indemnified Person to the extent that such
Obligations (i) are finally determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person (and in such case, such Indemnified Person shall promptly
return to the Indemnifying Party any amounts previously expended by the
Indemnifying Party hereunder) or (ii) are trading losses incurred by the Seller
as part of its purchases or sales of shares of Common Stock pursuant to this
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).

Section 9.03. Assignment and Transfer. Notwithstanding the Agreement, the Seller
may assign any of its rights or duties hereunder to any one or more of its
affiliates without the prior written consent of the Purchaser. Notwithstanding
any other provision in this Confirmation to the contrary requiring or allowing
Seller to purchase, sell, receive or deliver any shares of Common Stock or other
securities to or from the Purchaser, Seller may designate any of its affiliates
to purchase, sell, receive or deliver such shares of Common Stock or other
securities and otherwise to perform the Seller’s obligations in respect of this
Transaction and any such designee may assume such obligations. The Seller may
assign the right to receive Settlement Shares to any third party who may legally
receive Settlement Shares. The Seller shall be discharged of its obligations to
the Purchaser only to the extent of any such performance. For the avoidance of
doubt, Seller hereby acknowledges that notwithstanding any such designation
hereunder, to the extent any of Seller’s obligations in respect of this
Transaction are not completed by its designee, Seller shall be obligated to
continue to perform or to cause any other of its designees to perform in respect
of such obligations.

Section 9.04. Calculation Agent. Whenever the Calculation Agent is required to
act or to exercise judgment in a any way with respect to this Transaction, it
will do so in good faith and in a commercially reasonable manner.

 

14



--------------------------------------------------------------------------------

Section 9.05. Non-confidentiality. The Seller and the Purchaser hereby
acknowledge and agree that, subject to Section 6.03, each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.

Section 9.06. Unenforceability and Invalidity. To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.

Section 9.07. Securities Contract. The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.

Section 9.08. No Collateral, Netting or Setoff. Notwithstanding any provision of
the Agreement, or any other agreement between the parties, to the contrary, the
obligations of the Purchaser hereunder are not secured by any collateral.
Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

Section 9.09. Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below. Changes to the
information below must be made in writing.

 

  (a) If to the Purchaser:

Patterson Companies, Inc.

1031 Mendota Heights Road

St. Paul, Minnesota 55120

Attention: R. Stephen Armstrong

Title: Executive Vice President and CFO

Telephone No: 651-686-1769

Facsimile No: 651-686-8984

 

  (b) If to the Seller:

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, NY 10172

Attention: Mariusz Kwasnik

Title: Operations Analyst

EDG Corporate Marketing

Telephone No: (212) 622-6707

Facsimile No: (212) 622-8534

 

15



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Yours sincerely,

J.P. MORGAN SECURITIES INC., as agent for JPMorgan

Chase Bank, National Association, London Branch

By:  

/s/ Philip LaMariana

Name:   Philip LaMariana Title:   Vice President

 

Confirmed as of the date first above written: PATTERSON COMPANIES, INC. By:  

/s/ R. Stephen Armstrong

Name:   R. Stephen Armstrong Title:   Executive Vice President and CFO